Citation Nr: 1514993	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a liver condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a kidney condition to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a skin condition to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2012, the Board remanded this case for additional development, to include providing the Veteran with a VA examination and obtaining etiology opinions regarding his claimed conditions.  In September 2014, the Board again remanded the case for supplemental etiology opinions.  As discussed below, the Board finds that there was not substantial compliance with its September 2014 remand; thus, it may not proceed with a decision at this time.

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claim of entitlement to service connection for a liver condition and a kidney condition under the theory of direct incurrence due to herbicide exposure.  As discussed below, the issue of entitlement to service connection for a liver and kidney condition as secondary to service connected type II diabetes mellitus has been raised by the record.  Accordingly, those issues have been recharacterized as noted on the title page to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").

In June 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript is associated with the claims file.  Thereafter, the Veteran was offered the opportunity to have an additional hearing, which he declined in correspondence dated in August 2014.

Subsequent to the Agency of Original Jurisdiction's (AOJ) most recent adjudication of the Veteran's claim in the December 2014 Supplemental Statement of the Case, additional VA treatment records dated through February 2015 were associated with the record.  As the Veteran's claim is being remanded, the AOJ will have an opportunity to review such newly received records in the readjudication of his claims.  38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran asserts that service connection is warranted for chronic cirrhotic liver disease, postoperative renal cancer residuals, and skin tags secondary to his presumed herbicide exposure in the Republic of Vietnam. 

In a June 2009 statement C. Gonzales, M.D., opined that the current chronic cirrhotic liver disease could have been caused by Agent Orange exposure.  In October 2009, C. Campbell, M.D. opined that current clear cell-type renal cell carcinoma could have been caused by Agent Orange exposure, but it was just as likely it was not related to his Agent Orange exposure.  The Board notes that these private opinions are, at best, minimally probative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

However, as the opinions indicate that the Veteran's claimed conditions may be related to his military service, the Board remanded the claim in February 2012 to afford the Veteran a VA examination regarding the etiology of his claimed conditions.  In March 2012, a VA examiner opined that the Veteran's conditions were not due to herbicide exposure.  However, the examiner merely cited to the presumptive provisions, noting that presumptive service connection was not warranted for the Veteran's claimed conditions.  The examiner did not specifically address whether the Veteran's conditions were, in fact, due to herbicide exposure.  In light of these deficiencies, in September 2014, the Board remanded the claim for another opinion as to whether the Veteran's claimed conditions were related to his presumed herbicide exposure.  

The requested opinion was obtained in December 2014.  The examiner opined that the Veteran's claimed conditions were not related to herbicide exposure.  However, the examiner's rationale was essentially identical to the March 2012 VA examiner's reasoning.  The December 2014 examiner based his negative nexus opinion on the fact that "it is not clear by the Veteran's history that he was exposed to Agent Orange" and the fact that the National Academy of Sciences (NAS) studies do not support presumptive service connection for the Veteran's claimed conditions.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the December 2014 opinion inadequate for several reasons.  As an initial matter, as noted by the Board in its February 2012 remand, the RO conceded the Veteran's presence in the Republic of Vietnam and associated presumed herbicide exposure in its September 2011 rating decision establishing service connection for Type II diabetes mellitus.  Thus, the examiner's negative nexus opinion was based, in part, on an inaccurate factual basis, i.e., that the Veteran was not exposed to herbicides.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, as noted in the September 2014 remand, the Board is aware that the Veteran's claimed conditions are not presumptively caused by herbicide exposure.  The mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

Thus, by extension, a VA opinion that relies only on whether a claimed disease is on the presumptive list is not sufficient to render an informed decision as to whether a relationship may nevertheless exist between a claimant's disorder and herbicide exposure.  See Polovick, 23 Vet. App. at 55 (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association).  Instead, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's claimed conditions or whether the claimed conditions manifested in an unusual manner.  Id.  As the December 2014 examiner did not provide an adequate rationale for his negative nexus opinions, remand is required to obtain another addendum VA opinion.  

Moreover, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, the December 2014 examiner based his negative nexus opinions on essentially the same rationale that the Board found inadequate in its September 2014 remand.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's September 2014 directives can occur.

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's claimed liver and kidney conditions (i.e., as secondary to his now service-connected type II diabetes mellitus) is reasonably raised by the record.  In this regard, the December 2014 examiner, in discussing the Veteran's kidney condition, noted that the Veteran had recently been diagnosed with chronic renal disease and indicated that a recent decrease in the Veteran's eGFR (estimated glomerular filtration rate) was "possibly related to long history of diabetes mellitus."  Similarly, a February 2015 VA treatment note regarding the Veteran's liver condition indicates that controlling the Veteran's "underlying comorbidities," including diabetes mellitus, could alleviate the current symptoms of the Veteran's liver condition.  In a February 2012 VA treatment note, a VA physician indicated that the Veteran's liver disease "appears to be related to NASH [nonalcoholic steatohepatitis] given h/o Diabetes Mellitus and Obesity."  A December 2011 VA treatment note indicates that the Veteran's diabetes mellitus medication may cause problems with the Veteran's liver.  

In light of this evidence, the possibility that the Veteran's diabetes mellitus caused or aggravated his claimed liver and kidney conditions must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for a kidney and liver condition on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for a liver condition and a kidney condition as secondary to the Veteran's diabetes mellitus.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed liver and kidney conditions were at least as likely as not caused by or aggravated by his service-connected diabetes mellitus, to include any medications used to treat the Veteran's diabetes mellitus.

Lastly, the record indicates that there may be relevant VA treatment records not associated with the claims file.  Specifically, in the January 2011 Statement of the Case and the, the AOJ indicated that it had reviewed VA treatment records dated from July 2009 to April 2010.  In the March 2012 Supplemental Statement of the Case, the AOJ referenced a VA Diabetes examination dated in May 2011.  In the December 2014 Supplemental Statement of the Case, the AOJ indicated that it reviewed VA treatment records dated from May 2002 to December 2014.  The Board notes that the only VA treatment records associated with the claims file are dated from December 2011 to February 2015.  Moreover, the VA Diabetes examination dated in May 2011 is not associated with the claims file.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the AOJ.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the AOJ.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above dated from May 2002 to December 2011 that were reviewed by the AOJ, as well as the VA Diabetes examination dated in May 2011.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, because the record indicates that the Veteran has been receiving ongoing private and VA treatment for the conditions on appeal, any updated private and VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for a liver condition and a kidney condition on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for diabetes mellitus, a liver condition, a kidney condition, and a skin condition, particularly including the records reviewed by the AOJ dated from May 2002 to December 2011, including the May 2011 VA Diabetes examination, as well as any other VA treatment records dated from February 2015 to the present.  If no such records are located, that fact should be documented in the claims file.

Additionally, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all necessary development has been completed, obtain a medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's liver condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed liver conditions, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein?  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's liver conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's liver conditions or whether they manifested in an unusual manner. 

The examiner should specifically review and comment on the June 2009 opinion of the Veteran's private physician C. Gonzales, M.D., who indicated that the Veteran's chronic cirrhotic liver disease could have been caused by Agent Orange exposure.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. Gonzales's findings.

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed liver condition, to include cirrhosis, hepatic encephalopathy, and nonalcoholic steatohepatitis, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus?

If the examiner determines that the Veteran's liver condition is aggravated by his service-connected diabetes mellitus, the examiner should report the baseline level of severity of the liver condition prior to the onset of aggravation.  If some of the increase in severity of the liver condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all necessary development has been completed, obtain a VA medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's kidney condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed kidney conditions, to include chronic renal disease and clear cell kidney cancer, is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein?  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's kidney conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's kidney conditions or whether they manifested in an unusual manner. 

The examiner should specifically review and comment on the October 2009 opinion of the Veteran's private physician C. Campbell, M.D., who indicated that the Veteran's clear cell-type renal cell carcinoma could have been caused by Agent Orange exposure.  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. Campbell's findings. 

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, is proximately due to or caused by the Veteran's service-connected type II diabetes mellitus?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed kidney condition, to include chronic renal disease and clear cell kidney cancer, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus, to include medications taken for diabetes mellitus?

If the examiner determines that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus, the examiner should report the baseline level of severity of the kidney condition prior to the onset of aggravation.  If some of the increase in severity of the kidney condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all necessary development has been completed, obtain a VA medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's skin condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to offer an opinion as to whether it is as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed skin condition, to include skin tags, is etiologically related to the Veteran's military service, to include his presumed exposure to herbicides (Agent Orange) therein?  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin conditions or whether they manifested in an unusual manner. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




